United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
U.S. POSTAL SERVICE, DOWNTOWN
STATION, Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1583
Issued: April 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2014 appellant, through his representative, filed a timely appeal from a
May 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established left carpal tunnel syndrome causally related to
factors of his employment.
On appeal appellant’s representative contends that OWCP erred in failing to consider his
legal argument and medical evidence in denying modification.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 17, 2012 appellant, then a 65-year-old city mail carrier, filed an occupational
disease claim alleging that on July 14, 2011 he first realized that his left carpal tunnel syndrome
was employment related. Specifically he attributed the condition to repetitive use of his left arm
and hand in the delivery and handling of mail.
In correspondence dated February 14, 2012, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. Appellant was advised as to the medical and
factual evidence required and given 30 days to provide the requested information.
In response to OWCP’s request, appellant submitted medical and factual evidence as set
forth below.
In a December 8, 2011 report, Dr. Emil Matarese, a treating Board-certified neurologist,
conducted a neurological examination and provided findings from the examination. He related
that appellant continued to have left hand grip strength weakness as well as left wrist pain.
Dr. Matarese stated that appellant has a history of pain while delivering and carrying mail. He
diagnosed moderate-to-severe left carpal tunnel syndrome based on review of a nerve conduction
study.
In a December 20, 2011 progress report, Dr. R. Drew Krajeski, a treating Board-certified
orthopedic surgeon, diagnosed left carpal tunnel syndrome. Under initial evaluation, he related
that appellant works as a mail carrier which entails using the left hand for grasping mail. A
physical examination revealed full cervical range of motion, no upper extremity motor deficits
and negative Guyon’s canal and Tinel’s test at the carpal tunnel. Dr. Krajeski noted that an
electromyograph test showed evidence of left wrist median nerve prolonged terminal latency and
no evidence of cervical radiculopathy.
In a January 6, 2012 letter, Dr. Krajeski stated that appellant had been diagnosed with left
carpal tunnel syndrome with a left medial nerve terminal latency of 8.11 milliseconds. He
related that appellant stated that he grasps packages and delivers mail with his left hand. Thus,
Dr. Krajeski stated that “[i]t is reasonable to assume that this repetitive activity could result in
symptoms of carpal tunnel syndrome or aggravate preexisting carpal tunnel syndrome.”
In a February 27, 2012 attending physician’s report (Form CA-20), Dr. Matarese
diagnosed left carpal tunnel syndrome and bilateral cervical strain. He checked “yes” to the
question of whether the diagnosed condition was employment related. Under explanation,
Dr. Matarese stated that appellant’s repetitive duties of lifting and carrying caused or aggravated
the conditon.
By decision dated May 9, 2012, OWCP denied appellant’s claim as he failed to establish
fact of injury. It found that the evidence failed to establish a diagnosed medical condition
causally related to the claimed work factors and/or event.
By letter dated April 30, 2013, appellant’s representative requested reconsideration and
submitted the following medical evidence in support of his request.

2

Dr. Matarese, in an April 10, 2012 report, noted that appellant had undergone left carpal
tunnel decompression surgery on January 5, 2012 and continued to be disabled from working.
He conducted a neurologic reevaluation and reported significant improvement in appellant’s left
hand and wrist numbness and pain. Dr. Matarese noted that appellant continued to have
restricted mobility in his left wrist with discomfort on increased activity. In concluding, he
diagnosed left carpal tunnel syndrome which he attributed to appellant’s repetitive duties as a
letter carrier.
In a July 10, 2012 report, Dr. Matarese reevaluated appellant for left wrist pain
complaints. He noted that appellant continued to have left wrist pain following decompression
surgery for his left carpal tunnel syndrome. Dr. Matarese stated that appellant’s injury was due
to repetitive trauma as a result of his duties as a letter carrier.
In an April 17, 2013 report, Dr. Krajeski attributed appellant’s carpal tunnel syndrome to
appellant’s work duties which involved repetitive grasping. A physical examination revealed
normal motor examination, negative Guyon’s canal and Tinel’s test and a positive Phalen’s test
after two seconds. Dr. Krajeski reported that an electromyograph demonstrated moderate-tosevere left carpal tunnel syndrome and that on January 5, 2012 appellant underwent left carpal
tunnel surgery.
By decision dated July 29, 2013, OWCP found the evidence sufficient to warrant
modification, but denied the claim on the basis that the medical evidence was insufficient to
establish causal relationship.
In a letter dated March 5, 2014, appellant’s representative requested reconsideration. He
argued that, while the medical evidence submitted was not fully rationalized, it was
uncontradicted and, thus, OWCP erred in failing to develop the medical evidence. Appellant’s
representative noted that Dr. Matarese’s April 10, 2012 report was detailed, but found by OWCP
to contain insufficient reasoning regarding causal relationship. He contended that letter carrier
duties are common knowledge and, thus, it is unnecessary to provide a description. Appellant’s
representative argued that Dr. Matarese understood both appellant’s work duties and medical
history. In concluding, he argued that OWCP had a duty to further develop the medical evidence
as there was no medical evidence contradicting Dr. Matarese’s opinion.
Following his request for reconsideration, appellant submitted additional medical
evidence from Dr. Mataerese as set forth below.
In a March 3, 2014 disability note, Dr. Matarese indicated that appellant continued to be
disabled from performing his duties as a letter carrier due to his left carpal tunnel syndrome.
In a work capacity evaluation form (OWCP-5c) dated March 3, 2014, Dr. Matarese
indicated that appellant was permanently disabled from performing his usual employment duties.
Under the comments section, he stated that appellant failed decompressive surgery and currently
uses medication to control his pain.
Dr. Matarese, in a March 3, 2014 duty status form (CA-17), diagnosed carpal tunnel
syndrome which he opined was caused by repetitive trauma from appellant’s employment. He
then provided work restrictions.
3

By decision dated May 23, 2014, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that his left
hand condition was causally related to his federal employment. OWCP accepted that his
employment duties required delivering and handling mail. The Board finds that appellant failed

2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

to provide a rationalized medical opinion explaining how his left carpal tunnel condition was
causally related to these employment duties.
Appellant provided reports from Drs. Krajeski and Matarese in support of his claim that
his left carpal tunnel condition was employment related. Dr. Matarese, in reports dated April 10
and July 10, 2012 and March 3, 2014, and a March 3, 2014 duty status report, attributed
appellant’s left carpal tunnel condition to his repetitive letter carrier duties. In a January 6, 2012
letter and April 17, 2013 report, Dr. Krajeski diagnosed left carpal tunnel syndrome which he
attributed to appellant’s work duties requiring repetitive grasping. However, neither Dr. Krajeski
nor Dr. Matarese provided any rationale for their causation finding. A mere conclusion without
the necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure could result in a diagnosed condition is not sufficient to meet a claimant’s burden of
proof.9
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.10 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment nor the belief that his condition was caused,
precipitated or aggravated by his employment is sufficient to establish causal relationship.11
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to OWCP’s request. As there is no
probative, rationalized medical evidence addressing how his claimed left carpal tunnel condition
was caused or aggravated by identified employment factors, he has not met his burden of proof.
On appeal appellant’s counsel argues that appellant has established his claim as both
Drs. Krajeski and Matarese attributed appellant’s left carpal tunnel condition to his work and
there is no contrary evidence. As discussed above, however, the reports from Drs. Krajeski and
Matarese are insufficient to support his claim as the opinions from the physicians were
conclusory and without any supporting rationale explaining their conclusions. Since appellant
failed to submit any medical opinion evidence explaining how the diagnosed condition was
causally related to the accepted employment factors, he did not meet his burden of proof. The
Board will therefore affirm OWCP’s decision.

9

See S.S., 59 ECAB 315 (2008) (medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof); Beverly A. Spencer, 55
ECAB 501 (2004) (a mere conclusion without the necessary medical rationale explaining how and why the
physician believes that a claimant’s accepted exposure could result in a diagnosed condition is not sufficient to meet
the claimant’s burden of proof).
10

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007) Daniel O. Vasquez, 57 ECAB
559 (2006).
11

See D.U., supra note 5; D.I., id.; Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that his left carpal tunnel syndrome
was causally related to factors of his employment
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2014 is affirmed.
Issued: April 2, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

